Citation Nr: 1803646	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This matter was previously before the Board, most recently in August 2013, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

An acquired psychiatric disability is not etiologically related to the Veteran's active service, and a psychosis was not shown to be present within one year of his separation from active service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C. §§ 1101, 1131, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disability related to his active service.  Specifically, the Veteran asserts that he suffers from depression and anxiety as a result of witnessing casualties of close friends. 

The Veteran's service treatment records (STRs) show that the Veteran reported "situational anxiety" at the time of his January 1984 separation examination.  However, the Veteran's was noted to be clinically normal on mental status examination and there is no other indication from the record that the Veteran had a diagnosed psychiatric disability at the time of his separation from active service.  

Further, a review of the service personnel records (SPRs) shows that the Veteran's military occupational specialty (MOS) during active service was listed as radio operator.  The Board notes that the SPRs show that from March 1982 to June 1982, the Veteran was stationed at Fort Gordon in Georgia, and subsequently Fort Campbell, in Kentucky; and, from June 1982 until his discharge in February 1984, the Veteran was stationed in Germany.  There is no indication from the record that the Veteran had any foreign service other than the service identified in Germany.  The Veteran's DD Form 214 indicates that at the time of his discharge in February 1984, his last duty assignment was with the 46th Infantry in Europe, where he was employed as a radio operator.   The Board notes that the Veteran's SPRs are absent for any notations of combat service or hazardous duty assignments; or, for medals or commendations in connection therewith.

The Board notes that the Veteran currently receives treatment through the VA Medical Center for his disabilities, including significant mental health counseling.  At a visit in November 2000, he attributed depression to a significant disruption in his marriage, and general family problems.  At a neuropsychology visit in December 2009, the Veteran reported serving in the Army Special Forces with combat experience in Iraq and Afghanistan, but did not provide a time period for that reported service.  He reported depression, but he attributed it to "constantly being in pain."  At an initial PTSD assessment in November 2010, he reported nightmares and anxiety due to combat triggers.  He reported witnessing friends killed by small arms fire, with other soldiers wounded by shrapnel.  At a visit in May 2011, the Veteran reported anxiety which was driven by his turbulent relationship with his wife.

The Veteran was afforded a VA examination in January 2013.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed adjustment disorder, with mixed anxiety and depressed mood; and, a personality disorder, not otherwise specified (NOS).  The examiner opined that the Veteran's diagnosed psychiatric disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner first noted that while the Veteran was cooperative and appeared to present his symptoms in a fairly accurate light, given the information available, the Veteran's reported stressor was fairly non-credible.  The examiner noted that his account of his experience in clandestine operations appeared to be evolving over time and it was suggested that in the absence of corroborating information, such report should not be conceded.  The examiner acknowledged the fact that the Veteran reported situational anxiety at his separation examination; however, it was only a brief notation and the Veteran was found to have normal psychiatric functioning at that time.  Further, the examiner noted that there were no other additional service records suggesting a history of treatment for such difficulties while the Veteran was in service.  

The examiner noted that the Veteran himself offered two theories regarding the presence of his anxiety.  First, the Veteran reported that his anxiety was the result of a posttraumatic reaction to his experience in a clandestine combat operation.  The examiner noted that the Veteran claim that he was deployed to a desert-like area with unknown others and served in a combat operation that was never formally recognized or acknowledged.  He reported only vague details and the examiner noted that the Veteran's report was not substantiated or verified upon a review of the record.  Further, the Veteran was noted to report that while serving in the combat role, he witnessed the guy beside him "blown in half."  However, the examiner noted that there was no medals or combat history documented in the record to account for the experience.  The examiner noted that when he brought that fact to the attention of the Veteran, he claimed that he was instructed upon return from the clandestine operation that he "was never there."  The examiner noted that the Veteran's report at the time of his VA examination was inconsistent with a recent report to a mental health treatment provider at the VA Medical Center, at which time he reported that he witnessed three friends killed when his unit came under small arms and mortar fire during the clandestine operation.  The examiner noted that such statement directly conflicted with the Veteran's report at the examination that he did not know any of the other men serving on the clandestine mission.  It was the examiner's opinion that it was less likely than not that the reported event occurred and subsequently led to the development of psychiatric dysfunction.   

The examiner noted that alternatively, the Veteran reported that he could not recall having anxiety at the time of his separation examination.  The Veteran reported that in his memories of that time, he related confusion regarding the nature of discharge, but no psychiatric distress.  The examiner noted that it appeared more likely than not that any situational anxiety noted at the Veteran's separation examination reflected the apparent confusion being experienced by the Veteran, in addition to predictable trepidation regarding the significant lifecycle transition of separating from service.  Therefore, the examiner found that it was less likely as not that the Veteran's current psychiatric complaints were caused by the situational anxiety noted in service.  Finally, the examiner found that the Veteran's current psychiatric symptoms were more likely than not etiologically based on a combination of his medical complaints and ailments and his current legal difficulties and incarceration.  

The Board finds that the January 2013 VA examination and medical opinion are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, there is no competent evidence of record to the contrary.  Therefore, the January 2013 VA examination and medical opinion are the most probative evidence of record. 

The Board notes that the Veteran is generally competent to report what happened in service and symptoms of mental health.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds that the Veteran's statements regarding his in-service stressors are inherently not credible.  In this regard, the Board notes that the Veteran's multiple statements are not only inconsistent with the verifiable evidence of record, they are also inconsistent with each other.  While the Veteran has reported serving in Middle East, the record shows that the Veteran has no record of service in any foreign country other than Germany.  While the Board acknowledges the risk that records may at times be incomplete with respect to all assignments or duty locations, it seems unlikely that the Veteran had served in a combat role in the Middle East without any support in the record.  In addition, the Veteran has asserted that he received shrapnel injuries from his time in the Middle East, which does not find support in the medical evidence of record.  Further, when the Veteran was stationed in Germany, his MOS was that of radio operator.  The Board finds it unlikely that the Veteran would have been called on to serve in a role so far outside his specialty.  Additionally, the January 2013 VA examiner found that the Veteran was an unreliable historian with regard to his account of being involved in a clandestine combat operation in the Middle East and cautioned against conceding such without additional corroborating records.  For those reasons, the Board finds that the Veteran's statements regarding his in-service stressors during active service are simply not credible.

While the Veteran is competent to report observable symptoms of a psychiatric disability, he is not competent to provide an opinion linking a diagnosed psychiatric disability to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case. 

Additionally, there is no evidence of record indicating that the Veteran had a psychosis that manifest to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, entitlement to service connection for a psychiatric disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and PTSD, is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


